ACCEPTED
                                                                                         12-13-00262-CV
                                                                            TWELFTH COURT OF APPEALS
                                                                                          TYLER, TEXAS
                                                                                    7/11/2016 4:15:32 PM
                                                                                               Pam Estes
                                                                                                  CLERK

                        CAUSE NO. 12-13-00262-CV
                       IN THE COURT OF APPEALS
                  TWELFTH COURT OF APPEALS DISTRICT     FILED IN
                             TYLER, TEXAS         12th COURT OF APPEALS
                                                                   TYLER, TEXAS
                                                              7/11/2016 4:15:32 PM
WASSON INTERESTS, LTD,       §                 APPEALED     FROM  2ND
                                                                     PAM ESTES
    Appellant,               §                                         Clerk
                             §
V.                           §                 DISTRICT COURT IN AND FOR
                             §
CITY OF JACKSONVILLE, TEXAS, §
     Appellee.               §                 CHEROKEE COUNTY, TEXAS

      NOTICE OF COUNSEL’S CHANGE IN CONTACT INFORMATION
      NOW COMES Jeffrey R. Pruitt, attorney of record for Appellant, Wasson Interest,

Ltd., filing this notice to inform the Court and opposing counsel that his contact

information has changed to:

      JEFFREY R. PRUITT
      ATTORNEY AT LAW
      400 Breezeway
      Corpus Christi, TX 78404
      Phone: (336) 749-6477
      Jeffrey_pruitt@att.net


                                             Respectfully Submitted,

                                               /s/ Jeffrey R. Pruitt____
                                               JEFFREY R. PRUITT
                                               ATTORNEY AT LAW
                                               Bar No. 24070453
                                               400 Breezeway
                                               Corpus Christi, TX 78404
                                               Phone: (336) 749-6477
                                               Jeffrey_pruitt@att.net

                                             ATTORNEY FOR APPELLANT
                            CERTIFICATE OF SERVICE

       The undersigned certifies that a true and correct copy of the forgoing was served
on July 11, 2016 as follows:

Via Email: brettbrewer@normanlawfirm.com
Mr. Brett Brewer
The Norman Law Firm
215 E. Commerce St.
P.O. Box 1870
Jacksonville, TX 75766
                                               /s/ Jeffrey R. Pruitt
                                               Jeffrey R. Pruitt